37 F.3d 1495NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Julian Edward ROCHESTER, Plaintiff Appellant,v.Gregg REED, Deputy Sheriff;  State of South Carolina;Oconee County;  Earl Holcombe, Sheriff (in 1988);  Becky W.Gerrard, Magistrate;  Tommy Edwards, Former Solicitor;Bobby E. Busch, Director, Oconee County Law EnforcementCenter;  Steve Pruitt, Deputy Sheriff;  James Mike Smith,Deputy Sheriff;  Rick Tompkins, Deputy Sheriff;  StanleySheriff, Deputy Sheriff;  Fred L. Varner, Deputy Sheriff;Mr. Price, Deputy Sheriff;  John M. Gillespie, Chief ofPolice of Walhalla (in 1988);  City of Walhalla;  OconeeCounty Sheriff's Department;  Oconee County DetentionCenter;  Timothy M. Cain, Assistant Solicitor;  George M.Ducworth, Solicitor;  Norma Crain, County Supervisor;  RoyJohnson;  Sallie C. Smith, Clerk of Court;  Unknown Deputy,# 1, # 2, and # 3, Defendants Appellees.
No. 94-6708.
United States Court of Appeals, Fourth Circuit.
Submitted August 25, 1994.Decided October 13, 1994.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  William B. Traxler, Jr., District Judge.  (CA-94-1273-8-21AJ)
Julian Edward Rochester, Appellant Pro Se.
D.S.C.
AFFIRMED.
Before RUSSELL and MICHAEL, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing without prejudice his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Rochester v. Reed, No. CA-94-1273-8-21AJ (D.S.C. June 16, 1994).*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We deny Appellant's motion for an injunction barring his transfer to other prisons